Title: To Alexander Hamilton from George Washington, 11 November 1790
From: Washington, George
To: Hamilton, Alexander


Mount Vernon Novr. 11th. 1790.
Sir
Since writing to you yesterday I have received your letter of the 6th. inst: enclosing the copy of one from Mr. Skinner to you, wherein he expresses his intention to continue in Office, which in conformity to your opinion, I am willing he should do. You will therefore destroy the letter, which I enclosed to you in my last, for Colo. Thomas.
The person recommended by Capt. Taylor to be his first Mate is represented to me as a deserving man, and qualified for that station.
I am Sir   Yr. most Obt. Servt.
G: Washington
